DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on  April 2022 has been acknowledged and entered. Claims 1-2 and  4-20 are currently pending.

Responses to Arguments
The amendments filed 20 July 2022 have been entered. 
Applicant’s arguments filed 20 July 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant asserts that “[h]owever, owing to the different causes of signal degradation disclosed in the Reid and Schroth references, it would not have been obvious to one of ordinary skill in the art to incorporate the controller of Schroth into the system of Reid, in order to allow the test procedure to be adjustable upon a feedback signal from the device under test: Although Schroth may achieve different combinations of compensations in connection with the specific causes of signal degradation disclosed in Schroth, such as signal damping, signal reflection, and signal delay, this appears to be inapplicable to the specific causes of signal degradation disclosed in Reid, namely payload temperature, test facility calibration and response, RF interference and system noise effects (at page 11 of response).”   Examiner respectfully disagrees.  When combining references to support an obviousness rejection, the Examiner is not required to incorporate all features of Schroth into Reid. Rather, a person of ordinary skill in the art, upon reviewing Schroth, would be motivated to modify Reid to incorporate the feature of eliminating a certain cause of signal degradation from the device under test by running a plurality of command sequences for different combinations of compensations of Schorth.  This would be done to eliminate a certain cause of signal degradation providing the advantageous feature of a measurement system for automated measurement of serval contributions to signal degradation.  See MPEP 2145 III, which notes that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."
Reid relates to testing of a device under test (DUT) which is related to Payload IOT (in-Orbit Test).  Schroth also relates to a method of testing a device under test (DUT).  Therefore, it would have been obvious to incorporate the feature of eliminating a certain cause of signal degradation into Reid since this would improve Schroth’s device. See MPEP 2143 (C), which notes that a proper rationale for a conclusion of obviousness is the use of a known technique to improve similar devices.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of eliminating a certain cause of signal degradation (para. [0032] of Schroth) to a known device, a device under test (DUT) (as disclosed by Reid) so that the device under test is evaluated by an automatic test equipment, for example by comparison with expected data (para. [0002] of Schroth) because the claimed invention is merely applying a known technique to a known device ready for improvement to yield predictable results. See.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In other words, all of the claimed elements are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results (See also MPEP 2143(I)(D)).  Therefore, the above embodiment discloses the claimed limitation of, “wherein the controller of the measurement system is configured to eliminate a certain cause of signal degradation from the device under test by running a plurality of command sequences for different combinations of compensations to obtain a compensated measurement.” Applicant further alleges that claims 2 and 4-20 are allowable in view of their dependency on claim 1.  However, as noted above, the rejection of claim 1 is maintained and thus so are the rejections of claim 2 and 4-20 over the various combinations as Reid, Schroth, Sahlman, Rivoir, Schubert, Chen, and Gintis, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 10,567,072, hereinafter referred to as “Reid”) in view of Schroth et al. (US 2009/0259428 A1, hereinafter referred to as “Schroth”).
Regarding claim 1, Reid teaches a measurement system for automated measurement of several 10contributions to signal degradation, the measurement system comprising (col. 2, lines 35-38: IOV (In-Orbit Verification) produces hardware-specific signatures that are measured using a common set of ground-based RF test equipment to confirm whether in-orbit performance has deviated from a pre-launch baseline): a device under test, a signal analyzer, and a controller, 15wherein the controller comprises at least one command sequence for the device under test and/or the signal analyzer (col. 11, lines 4-21: using the real-time control system, a given IOV measurement command sequence is then initiated on the test channel of interest 1140. As the command sequence runs, the data traces are captured, stored and processed for analysis on the spectrum analyzer 1145), and wherein each of the at least one command sequence comprises respective commands to compensate for a specific cause of 20signal degradation (col. 2, lines 35-43: IOV produces hardware-specific signatures that are measured using a common set of ground-based RF test equipment to confirm whether in-orbit performance has deviated from a pre-launch baseline. (Note that a "command sequence" or "configuration sequence" is the process of stepping through the various operational states that the satellite payload may have, so that all of the states of interested may be tested: turning various switches off and on, changing the values of gain parameters, etc.); col. 8, lines 28-40: the dynamic range of the measurement can be extended (labelled "Freq Response D/L Noise Compensated" 315) and how the signal variation induced within the receive system can be removed by utilizing the Sun calibration technique (labelled "D/L System Noise" 320). That is, because noise is additive, the measured download system noise can be subtracted from the measured frequency response 325 to arrive at the actual frequency response of the system. The measured frequency response has a pedestal shape because the thermal noise is shaped by the on-board channel filters located at both the input and output sections of the repeater, the TWT amplifier (travelling wave tube amplifier) being in the middle; col. 13, lines 43-49: testing can be performed in any type of weather providing atmospheric fluctuations remain stable during the time required to run each transponder configuration sequence. The time require to run a sequence on a particular transponder will depend on the specific command set that is utilized to transition through the various transponder gain modes and states; col. 14, lines 55-58: capturing a signal analyzer noise pedestal as a means to determine the frequency response of any channel seems straightforward, there are several factors that, if not accounted for, can contribute to errors; col. 16, lines 43-47: for the IOV factory measurements a signal analyzer 220 connected directly to the satellite transmit test interface port provided noise pedestal trace capture data as the IOV payload command sequences from the control site 1005 were issued. Control of the signal analyzer settings was also performed by the control site 1005 via network interface to the remote trace server; col. 15, lines 9-11: through the use of the unique and proprietary techniques described herein, each of these three issues is addressed to eliminate or compensate for their effects on the noise pedestal response).
Reid does not teach that the controller of the measurement system is configured to eliminate a certain cause of signal degradation from the device under test by running a plurality of command sequences for different combinations of compensations to obtain a compensated measurement.
However, Schroth teaches that the controller of the measurement system is configured to eliminate a certain cause of signal degradation from the device under test by running a plurality of command sequences for different combinations of compensations to obtain a compensated measurement (para. [0032]: a signal driver may adjust a wave form/signal shape based on the feedback signals. For instance, such a compensation may include a pre-emphasis of a test signal. The term “pre-emphasis” may particularly denote a feedback-based signal manipulation which may provide a, for instance, rectangular pulse with an additional peak signal…the signal compensation may include a filter function, wherein filter parameters are adjusted in such a manner that signal distortions may be at least partially compensated; para. [0073]: the test device 202 is capable of adjusting the test procedure upon receipt of a feedback signal from the device under test 104. In other words, the signals which are transmitted from the device under test 104 to the test device 202 may serve as a basis for correcting test signal to be applied to the device under test 104. Such a correction or compensation may be necessary or desired due to undesired signal manipulation in the signal propagation path from the test device 202 to the device under test 104 and back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of the measurement system such as is described in Schroth into the system of Reid, in order to allow the test procedure to be adjustable upon receipt of a feedback signal from the device under test (see para. [0004]).
Regarding claim 2, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system further comprises a signal generator, 25wherein the controller comprises at least one command sequence for the device under test and/or the signal analyzer and/or the signal generator (col. 16, lines 43-47: for the IOV factory measurements a signal analyzer 220 connected directly to the satellite transmit test interface port provided noise pedestal trace capture data as the IOV payload command sequences from the control site 1005 were issued. Control of the signal analyzer settings was also performed by the control site 1005 via network interface to the remote trace server; col. 15, line 63-col. 16, line 1: the internal load generates a wide-band noise signal that is amplified by the on-board receiver(s) and then filtered (by input and output channel multiplexers), routed (by switching networks) and amplified (by TWTAs or SSPAs) for transmission to the ground).  
Regarding claim 4, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the controller of the measurement system is configured to provide a report showing the contributions of the corresponding different causes of signal degradation (col. 14, lines 55-58: see claim 1 above; col. 16, lines 7-10: the plot of FIG. 6B highlights the noise pedestal magnitude change (<1 dB) when the input of the Nimiq 1 receiver is switched between load and antenna).  
10 	Regarding claim 5, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the signal analyzer comprises the controller (col. 17, lines 47-49: control of the signal analyzer settings was also performed by the control site 1005 via network interface to the remote trace server).  
Regarding claim 6, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system further comprises a personal 15computer, wherein the personal computer comprises the controller (col. 1, lines 34-41: traditional Payload IOT on increasingly complex payloads is impractical without the existence of sophisticated ground-based test systems and teams of technical experts to oversee their operations and to review all measured data. These systems consist of racks of computer-controlled RF test equipment which interface to specialized calibrated ground antennas (often in multiple geographical regions) to generate conditioned radio frequency (RF) signals).  
Regarding claim 7, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that at least two of the several contributions depend 20upon one another (col. 8, lines 64-67: the amplitude variation for each of the displayed parameters is due to the gain and mode of the transponder under test being commanded, in sequence, by the ground).  
Regarding claim 8, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system the controller of the measurement system is configured to perform each 25permutation of at least a part of the several contributions (col. 18, lines 20-26: the following measurement results were produced across all channels on the T12V communications payload: Transponder Frequency Response, TWTA Transfer Curve including EIRP, TWTA Fixed Gain and ALC Gain Steps, TWTA Telemetry Calibration, ALC Control Loop Performance, Receiver Noise Figure, Transmit Antenna Cross Polarization Performance).  
Regarding claim 18, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the controller of the measurement system is configured to show respective proportions with the aid of a permutations table in order 20to illustrate the corresponding dependencies in the contributions (col. 16, line 60-col. 17, line 8: the right hand plot 1020 of FIG. 12 shows the frequency response for all four Africa Beam horizontally polarized channels obtained directly from the noise pedestal data. This same data, but in a zoomed-in format, is presented in FIG. 14).  
Regarding claim 20, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that a measurement method for automated measurement of 30several contributions to signal degradation, the measurement method comprising the step of: generating at least one command sequence for a device under test and/or a signal analyzer with the aid of a controller, 35wherein each of the at least one command sequence comprises respective commands to compensate for a specific cause of signal degradation (col. 2, lines 35-38; col. 11, lines 4-21; col. 8, lines 27-32: see claim 1 above).

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Schroth further in view of Sahlman (US 7,460,613 B2, hereinafter referred to as “Sahlman”).
Regarding 9, Reid in view of Schroth teaches all the limitation of claim 1. Reid and Schroth do not teach that with respect to the signal analyzer, the several contributions comprise at least one of an 30enabled equalizer, a disabled equalizer, an enabled pre- distortion, a disabled pre-distortion, an enabled digital pre-distortion, a disabled digital pre-distortion, or any combination thereof.  
However, Sahlman teaches that with respect to the signal analyzer, the several contributions comprise at least one of an 30enabled equalizer, a disabled equalizer, an enabled pre- distortion, a disabled pre-distortion, an enabled digital pre-distortion, a disabled digital pre-distortion, or any combination thereof (col. 8, lines 50-53; the implementation of an equalizer FIR-filter algorithm gives far better result in weighting of the data for calculations than the prior art direct signal samplings; col. 11, lines 41-43: the digital pre-distortion (DPD) application in FIG. 5a is based on the PA-model. The Pre-distorter is the inverse of the PA-model function; col. 20, lines 7-10: the external control can decide if there is a calibration procedure to be done or an operation where some of the blocks in the basic pre-distorter are disabled).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Sahlman to provide that with respect to the signal analyzer, the several contributions comprise at least one of an 30enabled equalizer, a disabled equalizer, an enabled pre- distortion, a disabled pre-distortion, an enabled digital pre-distortion, a disabled digital pre-distortion, or any combination thereof in order to handle a certain type of distortion performance and optimize each function block individually (abstract)

Claims 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Schroth further in view of  Rivoir (US 2016/0334466 A1, hereinafter referred to as “Rivoir”).
Regarding claim 3510, Reid in view of Schroth teaches all the limitation of claim 1. Reid and Schroth do not teach that the measurement system the controller of the measurement system is configured to acquire a different frequency response contribution with compensated 22Attorney Docket No.: P9172US00 (P54152/US) non-linearities especially by performing each permutation of at least a part of the several contributions.  
However, Rivoir teaches that the controller of the measurement system is configured to acquire a different frequency response contribution with compensated 22Attorney Docket No.: P9172US00 (P54152/US)non-linearities especially by performing each permutation of at least a part of the several contributions (para. [0038]: apparatus 100 is configured enable a judgment with respect to imperfections of a DUT, for example during a quality test before shipping the DUT or for determining correction parameters which may be used during later operation of the DUT (e.g., equalizing). An imperfection of the DUT can comprise, for example, a static non-linearity, a dynamic non-linearity or a combination of static and dynamic non-linearities. When the DUT is a RF power amplifier, such non-linearities have the effect that the output signal 103 of the amplifier is distorted with respect to an input signal 101 of the amplifier, which is to be amplified. An ideal amplifier amplifies a stimulus amplitude s[n] of the input signal 101 by a constant factor m, such that the amplitude r[n] of the corresponding output signal 103 (response signal) can be expressed by r[n]=ms[n], while leaving a phase                         
                            σ
                        
                    [n] of the input signal 101 unchanged, such that the phase                         
                            ρ
                        
                    [n] of the received response signal 103 equals the phase                         
                            σ
                        
                    [n] of the input signal 101, which may be expressed by                         
                            ρ
                        
                    [n]=                        
                             
                            σ
                        
                    [n]. The factor m is also referred to as a gain factor; para. [0061]: the DUT's non-linearity can be corrected by the test apparatus 100 as a post-processing step performed in software. Compared with a re-executing in terms of computing a pre-distorted waveform and uploading the pre-distorted waveform to the DUT (in hardware)).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view or Schroth to incorporate the teaching of Rivoir to provide that the controller of the measurement system is configured to acquire a different frequency response contribution with compensated 22Attorney Docket No.: P9172US00 (P54152/US) non-linearities especially by performing each permutation of at least a part of the several contributions in order to obtain a corrected response signal of the device under test and to evaluate the corrected response signal to judge the device under test and increase testing capacities of a tester testing the devices under test and therefore lead to a higher throughput of a tester testing the devices under test (abstract; para. [0005]).
Regarding claim 11, Reid in view of Schroth and Rivoir teaches all the limitation of claim 10, in addition, Rivoir teaches that the different frequency response contribution with 10compensated non-linearities gets different impact of unwanted linear effects (para. [0038]; para. [0061]: see claim 10 above; para. [0039]: such dynamic non-linearities depend not only on the instantaneous stimulus amplitude s[n] but also on the most recent amplitudes s[n], s[n-1] . . . , i.e., non-linearities can be intermingled with frequency dependent states (the most recent amplitudes). Such systems can be described using Volterra series, which allow fully generic modeling of non-linear dynamic systems).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Rivoir to provide that the different frequency response contribution with compensated 22Attorney Docket No.: P9172US00 (P54152/US)non-linearities gets different impact of unwanted linear effects in order to obtain a corrected response signal of the device under test and to evaluate the corrected response signal to judge the device under test and increase testing capacities of a tester testing the devices under test and therefore lead to a higher throughput of a tester testing the devices under test (abstract; para. [0005]).
Regarding claim 13. Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system comprises the command sequences (col. 11, lines 4-21: see claim 1 above). 
Reid and Schroth do not teach that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences comparing an ideal signal with the respective measured signal.  
However, Rivoir teaches that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences comparing an ideal signal with the respective measured signal (para. [0047]: alternatively, the correction functions c(r[n]) and/or r([n]) can be formed as a linear sum of the basis functions; para. [0064]: Such models may, for example, simulate or emulate DUT's behavior, e.g., by modeling the compression of a RF power amplifier with a linear or a non-linear compression model, such that the models may be used by model evaluators which may be, for example, part of a tester; para. [0080]: the model evaluator may be implemented as a circuitry or as software code representing such a circuitry. The tester 300 may be configured to compare the received response signal 103 to the desired response signal 316; para. [0085]: such that distortions of the DUT 102 transcribed by the model of the DUT 102 utilized by the model evaluator 318 are compensated (neutralized or minimized)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Rivoir to provide that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences comparing an ideal signal with the respective measured signal in order to obtain a corrected response signal of the device under test and to evaluate the corrected response signal to judge the device under test and increase testing capacities of a tester testing the devices under test and therefore lead to a higher throughput of a tester testing the devices under test (abstract; para. [0005]).
Regarding claim 16, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system comprises the command sequences (col.11, lines 4-21: see claim 1 above). 
Reid and Schroth do not teach that the measurement system is configured to compensate unwanted linear effects with command sequences using modeling techniques, especially polynomial modeling techniques, based on the corresponding measured data.
However, Rivoir teaches that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences using modeling techniques, especially polynomial modeling techniques, based on the corresponding measured data (para. [0047]: see claim 13 above; para. [0064 see claim 13 above; para. [0066]: the model 506 may be used to determine parameters of the correction functions and allows for a simulation of a behavior of a DUT by computing a representation 203 of a DUT output signal based on a representation 508 of the input signal. In other words, the model 506 may be used to model the output signal of a DUT with respect to an input signal by modeling the respective behavior; para. [0077]: the correction model 312 may comprise, for example, as a dynamic lookup-table or a polynomial with one or more terms, which may consider, for example, variations or variances within a model range, production line or lot of DUTs resulting in deviations in the received response signal 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Rivoir to provide that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences using modeling techniques, especially polynomial modeling techniques, based on the corresponding measured data in order to obtain a corrected response signal of the device under test and to evaluate the corrected response signal to judge the device under test and increase testing capacities of a tester testing the devices under test and therefore lead to a higher throughput of a tester testing the devices under test (abstract; para. [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Schroth further in view of Schubert et al. (US 2014/0270001 A1, hereinafter referred to as “Schubert”).
Regarding claim 12, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system comprises the command sequences (col.11, lines 4-21: see claim 1 above). 
Reid and Schroth do not teach that the controller 15of the measurement system is configured to analyze a noise contribution by command sequences creating several measurements and I/Q averaging on the signal analyzer.  
However, Schubert teaches that the controller 15of the measurement system is configured to analyze a noise contribution by command sequences creating several measurements and I/Q averaging on the signal analyzer (para. [0195]: regarding metablock 310, confidence that a single averaged IQ observation is within a certain precision of the true IQ imbalance improves as the number of observations averaged is increased; para. [0196]: a single measurement of tone magnitude would inherently include noise contribution sufficient to degrade SNR determination. This noise may, however, be attenuated sufficiently to be non-dominant if the tone and noise magnitudes used in an SNR calculation are each determined by an averaging of the same number of observation; para. [0240]: error analyzer 240 may optionally include a processor 520, which may be any species of processor as described herein. Error analyzer 240 may also include a tone error analyzer 530, which is disclosed as being indirectly connected to error corrector 170. In an example, tone error analyzer 530 may connect to error corrector 170 through frequency domain processor 540).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Schubert to provide that the controller 15of the measurement system is configured to analyze a noise contribution by command sequences creating several measurements and I/Q averaging on the signal analyzer in order to apply correction coefficients to correct each source of error in reverse sequence (para. [0013]).
Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Schroth further in view of Rivoir further in view of Sahlman.
Regarding claim 2514, Reid in view of Schroth teaches all the limitation of claim 1. Reid and Schroth do not teach that the controller of the measurement system is configured to compensate unwanted linear effects by creating respective equalizer.  
However, Rivoir teaches compensating unwanted linear effects (para. [0047]; para. [0064]; see claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Rivoir to provide the controller of the measurement system is configured to compensate unwanted linear effects in order to obtain a corrected response signal of the device under test and to evaluate the corrected response signal to judge the device under test and increase testing capacities of a tester testing the devices under test and therefore lead to a higher throughput of a tester testing the devices under test (abstract; para. [0005]). 
Reid, Schroth, and Rivoir do not explicitly teach compensating unwanted linear effects by creating respective equalizer.  
However, Sahlman teaches compensating unwanted linear effects by creating respective equalizer (col. 8, lines 50-53: see claim 9 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth and Rivoir to incorporate the teaching of Sahlman to provide that with respect to the signal analyzer, the several contributions comprise at least one of an 30enabled equalizer, a disabled equalizer, an enabled pre- distortion, a disabled pre-distortion, an enabled digital pre-distortion, a disabled digital pre-distortion, or any combination thereof in order to handle a certain type of distortion performance and optimize each function block individually (abstract).
Regarding claim 15, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the measurement system comprises the command sequences (col.11, lines 4-21: see claim 1 above). 
Reid and Schroth do not teach that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences comprising 35pre-distortion, especially digital pre-distortion.  
However, Rivoir teaches that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences comprising 35pre-distortion (para. [0047]; para. [0064]: see claim 13; para. [0065]: functionalities of the test apparatus are explained using partially model descriptions for explanation reasons. Therefore, the following FIGS. 2-9 describe partially exemplary models of the DUT, a predistortion algorithm and/or correction algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Rivoir to provide that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences in order to obtain a corrected response signal of the device under test and to evaluate the corrected response signal to judge the device under test and increase testing capacities of a tester testing the devices under test and therefore lead to a higher throughput of a tester testing the devices under test (abstract; para. [0005])). 
Neither Reid, Schroth, nor Rivoir explicitly teaches compensating unwanted linear effects with command sequences comprising 35pre-distortion, especially digital pre-distortion. 
 However, Sahlman teaches compensating unwanted linear effects with command sequences comprising 35pre-distortion, especially digital pre-distortion (Col. 11, lines 41-43: see claim 9 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth and Rivoir to incorporate the teaching of Sahlman to provide that the controller of the measurement system is configured to compensate unwanted linear effects with command sequences comprising 35pre-distortion, especially digital pre-distortion in order to handle a certain type of distortion performance and optimize each function block individually (abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Schroth further in view of Chen et al. (US 9,350,465 B2, hereinafter referred to as “Chen”).
Regarding claim 17, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the controller of the measurement system is configured to illustrate respective proportions (col. 17, lines 8-10: the in-orbit IOV results may be presented using the exact same web interface for data review and results assessment). 
Reid and Schroth do not teach that the controller of the measurement system is configured to illustrate respective proportions with the aid of a pie chart.
However, Chen teaches that the controller of the measurement system is configured to illustrate respective proportions with the aid of a pie chart (col. 11, lines 56-61: the tabular chart of FIG. 3 illustrates the packet error rate (PER, in percent) and received signal strength indication (RSSI, in -dBm) as a function of physical configuration, while the pie chart of FIG. 3 illustrates the performance of the system as the BT mouse is circled around the portable device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Chen to provide that the controller of the measurement system is configured to illustrate respective proportions with the aid of a pie chart in order to compensate for the effects of interference in a wireless system or device with co-existing air interfaces that operate in multiple physical configurations (col. 2, lines 54-57).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Schroth further in view of Gintis (US 9,628,356 B2, hereinafter referred to as “Gintis”).
Regarding claim19, Reid in view of Schroth teaches all the limitation of claim 1, in addition, Reid teaches that the controller 25of the measurement system is configured to highlight an intensity of a respective contribution (col. 8, lines 27-32: the various traces highlight how, through the use of noise extraction, the dynamic range of the measurement can be extended (labelled "Freq Response D/L Noise Compensated" 315) and how the signal variation induced within the receive system can be removed by utilizing the Sun calibration technique (labelled "D/L System Noise" 320). 
Reid and Schroth do not teach that the controller 25of the measurement system is configured to highlight an intensity of a respective contribution with a corresponding color.  
However, Gintis teaches that the controller 25of the measurement system is configured to highlight an intensity of a respective contribution with a corresponding color (col. 8, lines 17-18: FIGS. 8A-8C illustrate exemplary user interfaces that may be presented to the user while a test is running. In FIG. 8A, traffic is running from the traffic source to the traffic destination. The links may be displayed in different colors to indicate different conditions. These colors are indicated by the words "RED", "GREEN", "ORANGE" and "YELLOW" in FIGS. 8A-8C to obviate the need for color drawings.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in view of Schroth to incorporate the teaching of Gintis to provide that the controller 25of the measurement system is configured to highlight an intensity of a respective contribution with a corresponding color in order to display traffic measurement results on a visual map of system under test (SUT) topology and supply user interfaces for specification of SUT and network tap topology and for presenting topology specific test results (abstract; col. 1, lines 59-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)431-0716.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858